UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-1122


ROBERTA AHMED,

                 Plaintiff – Appellant,

          v.

THE SALVATION ARMY,

                 Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:12-cv-00707-CCB)


Submitted:   December 5, 2013            Decided:   December 31, 2013


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul V. Bennett, James L. Ellison II, LAW OFFICE OF PAUL V.
BENNETT, P.A., Annapolis, Maryland, for Appellant.      Jeanne M.
Phelan, DLA PIPER LLP (US), Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roberta Ahmed appeals the district court’s denial of her

request for additional time to conduct discovery and its order

granting    summary          judgment         in       favor    of     her       employer,       The

Salvation Army. We affirm.

       On October 20, 2010, Ahmed informed her supervisors at The

Salvation       Army       that   she       needed      surgery       for    a    heart-related

condition       and    would      be        missing      work    later       that      year.     She

requested information about taking leave under the Family and

Medical Leave Act (“FMLA”), and The Salvation Army provided her

with paperwork to complete, including a “Certification of Health

Care Provider” form. Ahmed submitted two incomplete versions of

the    certification         form.      After      each    submission,           The     Salvation

Army    advised       her    that      it     could     not     approve      her    FMLA     leave

without     a     completed            form.       After        her     second         incomplete

submission, The Salvation Army specifically explained that the

required    information           included         whether       she    would       be    able   to

perform some or all of her job functions and her expected period

of incapacity.

       Beginning on November 29, Ahmed was absent from work. After

she missed three days of work, The Salvation Army advised her

that    failure       to    submit      a    completed         certification         form      would

result in termination of her employment. Ahmed never submitted a

completed form.

                                                   2
       On December 29, after 23 days of unapproved absences, The

Salvation     Army   terminated        Ahmed's     employment.        In     March       2011,

Ahmed filed a charge of disability discrimination against The

Salvation Army with the Maryland Commission on Human Relations.

The    Commission    dismissed        Ahmed’s     charge,     concluding           that    her

disability     played       no   factor    in    her   termination         and     that   The

Salvation Army’s actions were legitimate and nondiscriminatory.

       Ahmed then filed this action in the United States District

Court for the District of Maryland, alleging violations of the

FMLA    and   the    Americans        with      Disabilities        Act    (“ADA”).       The

Salvation     Army     moved     to   dismiss      Ahmed's     claims        or,    in    the

alternative,     for     summary      judgment.        In   turn,    Ahmed       moved     for

partial summary judgment on the issue of her FMLA claim; for

additional time to conduct discovery on the issue of her ADA

claim under Federal Rule of Civil Procedure 56(d); and for leave

to file an amended complaint.

       The    district       court     awarded      summary        judgment        for    The

Salvation     Army     on    Ahmed’s      FMLA    claim.     The     court       held     that

because Ahmed never submitted a completed certification form,

The    Salvation     Army's       duty    to     provide     FMLA     leave        was    not

triggered and Ahmed was not entitled to the FMLA's protections.

The court further held that The Salvation Army complied with the

FMLA and its corresponding regulations by informing Ahmed that

her certification form was incomplete, stating in writing what

                                             3
additional information was needed, and providing her with more

than seven calendar days to cure the deficiency. See 29 C.F.R.

§ 825.305(c).

       The district court also awarded summary judgment for The

Salvation Army on Ahmed's ADA claim, holding that The Salvation

Army    articulated        a   legitimate,          nondiscriminatory          reason     for

discharging Ahmed and that Ahmed did not offer any evidence to

show that the reasons for her termination were pretextual. The

district    court       then      denied   Ahmed’s       Rule       56(d)     request     for

additional discovery on the issue of her ADA claim, holding that

it was simply an unsupported fishing expedition. Finally, the

district court denied Ahmed’s motion to amend her complaint as

moot.

       We review the district court’s denial of Ahmed’s motion to

allow further discovery for an abuse of discretion. Nader v.

Blair,   549    F.3d       953,   958-59    (4th      Cir.     2008).    We    review     the

district court’s grant of summary judgment de novo. Hardwick ex

rel. Hardwick v. Heyward, 711 F.3d 426, 433 (4th Cir. 2013). In

conducting our review, we view all evidence in the light most

favorable      to    the    nonmoving      party.      Id.     We   do   not      weigh   the

evidence,      but    rather      we    only       determine    whether       there     is   a

genuine issue of material fact for trial. Id.

       Having       reviewed      the   parties’       submissions,         the    district

court’s opinion, and the applicable law, we affirm substantially

                                               4
on the reasoning of the district court’s order. See Ahmed v. The

Salvation   Army,   2012   WL   6761596   (D.   Md.   Dec.   28,   2012).   We

dispense    with    oral   argument   because     the   facts      and   legal

contentions are adequately presented in the materials before us

and oral argument would not aid the decisional process.

                                                                     AFFIRMED




                                      5